[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court finds the issues for the plaintiff as against the defendant, CT Page 14406 Brian H. Jones and finds for the defendant Rosemary M. Jones. The court further finds that any injuries incurred by Carmen Sierra were not as a result of the accident alleged in the complaint.
The court finds damages against Brian H. Jones as follows:
  Property damage   $1,587.00 Car rental           302.80 _________ TOTAL DAMAGES   $1,889.80
Freed, J.